          Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL, AND INDUSTRY FUND; THE
TRUSTEES OF THE NEW YORK CITY CARPENTERS
RELIEF AND CHARITY FUND; THE NEW YORK CITY
AND VICINITY CARPENTERS LABOR-                                             ORDER
MANAGEMENT CORPORATION; and THE NEW YORK                              19 Civ. 7997 (ER)
CITY DISTRICT COUNCIL OF CARPENTERS,
                             Petitioners,

                          – against –

INNER CITY CONCEPTS LLC,
                             Respondent.


Ramos, D.J.:

       Two union beneﬁt funds, Trustees of the New York City District Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,

Educational, and Industry Fund (the “ERISA Funds”) and the Trustees of the New York City

Carpenters Relief and Charity Fund (the “Charity Fund”), along with the associated labor-

management organizations, the New York City and Vicinity Carpenters Labor-Management

Corporation (the “Labor-Management Corporation”) and the New York City District Council of

Carpenters (the “Union”), petition the Court to conﬁrm an arbitration award against Inner City

Concepts LLC (“Inner City”), invoking the Court’s jurisdiction under 29 U.S.C. § 185. For the

reasons stated below, the petitioners’ motion is GRANTED.
           Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 2 of 9



I.      BACKGROUND

        A. Factual Background

        de petitioners are all labor-related organizations that function for the beneﬁt of

carpenters in the New York City area. de ERISA Funds are trustees of several labor-

management trust funds based in New York City and organized and operated in accordance with

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.,

based in New York City. Doc. 1 ¶ 4. de Charity Fund is a 501(c)(3) charitable organization

based in New York City. Id. ¶ 5. de Labor-Management Corporation and the Union are labor-

management organizations based in New York, as well. Id. ¶¶ 6–7. de respondent, Inner City,

is a limited liability company organized under the laws of the State of Pennsylvania that has

employed carpenters aﬃliated with the petitioners. Id. ¶ 8.

        On June 22, 2016, Inner City entered into an agreement with the Union (the

“Agreement”), which was to be automatically renewed for one-year intervals. Doc. 1, Exs. A–B.

Neither party has provided notice to terminate the Agreement, and, as such, the Agreement

remains in eﬀect. Doc. 1 ¶ 12. Indeed, in June 2019, Inner City executed an Administration

Form, further binding it to the Agreement. Doc. 1, Ex. C. Pursuant to the Agreement, Inner City

was required to remit contributions to the Funds for every hour worked by its Union member

employees within the Union’s trade and geographical jurisdiction. Id. ¶ 13. Inner City was also

required to submit to an audit by the Funds, including furnishing its books and payroll records

when requested by the Funds, to determine if it had met this requirement. Id. ¶ 14. de

Agreement also binds Inner City to the Fund’s Collection Policy. Id. ¶ 15. de Collection Policy

states that:

               In the event that an employer refuses to permit a payroll review and/or audit
               . . . the Fund Oﬃce shall determine the estimated amount of the employer’s

                                                    2
           Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 3 of 9



           delinquent contributions based on the . . . highest number of average hours
           reported per week for any period of four consecutive weeks during the audit
           period.
Doc. 1, Ex. D § IV(12).

        de Agreement contains an arbitration clause, which provides:

            Should any dispute or disagreement arise between the parties hereto . . .
            concerning any claim arising from payments to the Fund of principal and/or
            interest of which is allegedly due, either party may seek arbitration of the
            dispute before the impartial arbitrator designated hereunder by ﬁling a no-
            tice of intent to arbitrate in writing with said impartial arbitrator, and serving
            a copy of said notice on the Employer . . . . Unless a waiver is mutually
            agreed to in writing by the parties hereto, a hearing shall be convened within
            twenty (20) days of submission and the arbitrator shall submit his award
            within twenty (20) days after the close of the hearing. de arbitrator shall
            have full and complete authority to decide any and all issues raised by the
            submission and to fashion an appropriate remedy including, but not limited
            to, monetary damages. de arbitrator’s award in this regard shall be ﬁnal
            and binding upon the parties hereto and the individual Employer . . . and
            shall be wholly enforceable in any court of competent jurisdiction. de cost
            of the arbitration, including the fees to be paid to the arbitrator shall be in-
            cluded in the award and shall be borne by the losing party.

Doc. 1, Ex. A, Article XI § H. de Agreement further speciﬁes that any arbitration would take

place before either Roger Maher, Richard Adelman, or Bonny Weinstock. Id. Both the

Agreement and the Collection Policy provide that, if the Funds are required to arbitrate a dispute

or ﬁle a lawsuit over unpaid contributions, the Funds may collect, in addition to delinquent

contributions: (1) interest on the unpaid contributions at the prime rate of Citibank plus 2%; (2)

liquidated damages in the amount of 20% of the unpaid contributions; and (3) reasonable costs

and attorney’s fees. Doc. 1 ¶ 18. According to the Collection Policy, “[a]ttorneys’ fees shall be

assessed against a delinquent employer, at the same hourly rate charged to the Funds for such

services . . . for all time spent by Collection Counsel in collection eﬀorts . . . .” Id. ¶ 28 (quoting

Doc. 1, Ex. D § V(6)).



                                                    3
           Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 4 of 9



       A dispute between the parties arose when Inner City failed to grant the Funds access to its

books and records to conduct an audit pursuant to the Agreement. Id. ¶ 19. Notwithstanding its

recalcitrance, the Funds determined that Inner City owed an estimated principal deﬁciency of

$1,847,121.66. Id. ¶ 20.

       Petitioners subsequently initiated arbitration before Roger Maher and mailed Inner City a

notice of hearing to be held on July 15, 2019. Doc. 1, Ex. E. Inner City failed to appear at the

hearing. Doc. 1, Ex. F at 2. On July 18, 2019, Maher found that Inner City violated the

Agreement and ordered it to pay the Funds $2,416,118.21. Id. ¶ 23. de sum consisted of:

       §   A principal deficiency of $1,857,121.66;

       §   Interest on the principal deficiency in the sum of $185,172.22;

       §   Liquidated damages of $361,424.33;

       §   Court costs of $400;

       §   Attorney’s fees of $1,500; and

       §   The arbitrator’s fee of $500.

Id. Maher further found that an interest rate of 7.5% from the date of the issuance of the Award

was appropriate. Id. ¶ 24. Inner City has yet to pay any portion of the award, and it has not

moved to vacate or modify the award. Id. ¶¶ 25–26.

       Counsel for Petitioners, Nicole Marimon and Adrianna Grancio of the law ﬁrm Virginia

& Ambinder, LLP, have submitted billing records reﬂecting 3.2 hours of work at a rate of $275

per hour, for a total of $880 in attorney’s fees. Id. ¶¶ 30–34. dey have also incurred costs of

$75 in connection with this litigation. Id. ¶ 35.

       B. Procedural History

       Petitioners ﬁled this petition to conﬁrm the arbitration on August 27, 2019. Doc. 1. Inner

City was served on September 9, 2019, and its answer was due on September 30, 2019. Doc. 8.

                                                    4
          Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 5 of 9



Inner City failed to do so. On January 16, 2020, Petitioners wrote the Court to request that its

petition be deemed an unopposed motion for summary judgment. Doc. 10. de Court directed

Inner City to respond by January 22, 2020 and advised it that failure to do so would result

Petitioners’ application being granted. Doc. 11. Inner City again failed to respond. As such, the

Court will deem the petition unopposed.

II.    LEGAL STANDARD

       A. Standard for Conﬁrming Arbitrations

       Conﬁrmation of an arbitral award normally takes the form of a summary proceeding that

converts a ﬁnal arbitration award into a judgment of the court. D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). de court is required to grant the award unless it is

vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a judicial decree

conﬁrming an award receives “streamlined treatment as a motion, obviating the separate contract

action that would usually be necessary to enforce or tinker with an arbitral award in court.” Hall

St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

       In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal punctuation and quotation marks omitted) (quoting Folkways Music

Publishers, Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993)). It is not necessary that the arbitrator

explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal quotation marks omitted) (quoting Barbier v. Shearson Lehman Hutton Inc., 948

F.2d 117, 121 (2d Cir. 1991)). In short, as long as there is “a barely colorable justiﬁcation for the

outcome reached,” a court should enforce an arbitration award ‒‒ even if it disagrees with it on
                                                  5
          Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 6 of 9



the merits. Landy Michaels Realty Corp. v. Local 32B–32J, Serv. Employees Int’l Union, 954

F.2d 794, 797 (2d Cir. 1992) (internal quotation marks and citation omitted).

       B. Summary Judgment Standard

       An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110; see also Trs. for the Mason

Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v.

Earth Constr. Corp., No. 15 Civ. 3967 (RA), 2016 WL 1064625, at *3 (S.D.N.Y. Mar. 15, 2016)

(“A district court should treat an unanswered petition to conﬁrm or vacate as an unopposed

motion for summary judgment and base its judgment on the record.” (internal quotation marks

and citation omitted)). Summary judgment is appropriate where “the movant shows that there is

no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’

if the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR

Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it

might aﬀect the outcome of the litigation under the governing law. Id.

       Even if a motion for summary judgment is unopposed, courts are required to “review the

motion . . . and determine from what it has before it whether the moving party is entitled to

summary judgment as a matter of law.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co.,

373 F.3d 241, 246 (2d Cir. 2004) (internal quotation marks omitted) (quoting Custer v. Pan Am.

Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). If the burden of proof at trial would fall on the

movant, that party’s “own submissions in support of the motion must entitle it to judgment as a

matter of law.” Albee Tomato, Inc. v. A.B. Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir.

1998). de Court must “construe the facts in the light most favorable to the non-moving party



                                                  6
          Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 7 of 9



and must resolve all ambiguities and draw all reasonable inferences against the movant.” Brod v.

Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011) (internal quotation marks omitted) (quoting

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)).

III.   DISCUSSION

       de Court has conducted a limited review of the arbitration agreement entered into by the

parties and the ensuing arbitration award. de Agreement provides that in the event that a

“dispute or disagreement arise[s] between the parties hereto . . . concerning any claim arising

from payments to the Fund of principal and/or interest which is allegedly due, either party may

seek arbitration of the dispute before the impartial arbitrator.” Doc. 1, Ex. A, Article XI § H.

de Agreement further provides that “[t]he arbitrator’s award in this regard shall be ﬁnal and

binding upon the parties hereto and the individual Employer,” and that any arbitration was to

take place before one of three pre-selected arbitrators, as it did here. Id.

       After providing notice to Inner City, Maher found that Inner City was in default. Doc. 1,

Ex. F at 2. de arbitrator heard evidence from the petitioners detailing the operative agreement,

Inner City’s failure to provide access to its records, and the calculations of damages. dere is no

indication that this decision was made arbitrarily, that it exceeded the arbitrator’s jurisdiction

under the agreement, or that it was contrary to law. See Trs. of New York City Dist. Council of

Carpenters Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 005 (JMF), 2012 WL 3744802, at *3

(S.D.N.Y. Aug. 29, 2012) (“Where, as here, there is no indication that the arbitration decision

was made arbitrarily, exceeded the arbitrator’s jurisdiction, or otherwise was contrary to law, a

court must conﬁrm the award upon the timely application of any party.”).

       Accordingly, the Court ﬁnds that based on the record provided, together with the

appropriate narrow level of review, there is no disputed material issue of fact and the arbitration



                                                  7
          Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 8 of 9



award should be CONFIRMED. See Landy, 954 F.2d at 797 (“[A]n arbitration award should be

enforced . . . if there is ‘a barely colorable justiﬁcation for the outcome reached.’” (quoting

Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978))).

       A. Attorney’s Fees, Costs, and Post-Judgment Interest

       Petitioners also seek to recover an award of attorney’s fees and costs for the instant

motion to conﬁrm, as well as post-judgment interest.

       de Court agrees that the award of attorney’s fees in connection with this motion is

merited. “[C]ourts have routinely awarded attorney[’]s fees in cases where a party merely

refuses to abide by an arbitrator’s award without challenging or seeking to vacate it through a

motion to the court.” Trs. of New York City Dist. Council of Carpenters Pension Fund v.

Alliance Workroom Corp., No. 13 Civ. 5096 (KPF), 2013 WL 6498165, at *6 (S.D.N.Y. Dec. 11,

2013) (quoting Abondolo v. H. & M.S. Meat Corp., No. 07 Civ. 3870 (RJS), 2008 WL 2047612,

at *4 (S.D.N.Y. May 12, 2008) (collecting cases)). Inner City did not abide by the arbitration

award and failed to timely participate in this action. de Court has reviewed the records

supporting the 3.2 hours of attorney work at a rate of $275.00 per hour; it ﬁnds those fees

reasonable. It ﬁnds the $75 in costs incurred for this action reasonable, as well.

       de Court also grants post-judgment interest on the full judgment amount pursuant to 28

U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996) (“de award of post-

judgment interest is mandatory on awards in civil cases as of the date judgment is entered.”).

IV.    CONCLUSION

       For the reasons stated above, the petitioners’ motion is GRANTED. de arbitration

award is conﬁrmed, and the Clerk of the Court is directed to enter judgment in favor of the

petitioners in the amount of $2,416,11.21 against Inner City plus interest at a rate of 7.5% per

annum accruing from July 18, 2019 until the date of entry of judgment. de Clerk is also
                                                  8
           Case 1:19-cv-07997-ER Document 13 Filed 06/29/20 Page 9 of 9



directed to add $880 in attorney’s fees and $75 in costs to that amount. dis judgment shall

accrue post-judgment interest as mandated in 28 U.S.C. § 1961. de Clerk of the Court is

respectfully directed to close the case.


         It is SO ORDERED.


Dated:    June 29, 2020
          New York, New York
                                                                 Edgardo Ramos, U.S.D.J.




                                               9
